The opinion of the court was delivered by
Woodward, J.
Every argument on behalf of the appellants is sufficiently answered in the opinion of the learned judge, except perhaps that which is founded on the contract of the parties. It is said, that a party who consents to take a judgment with a restricted lien may, on the principles of the ruling in this case, defeat his agreement by immediately reviving it and obtaining a general lien. A sufficient answer to this objection is, that here the defendant had the whole benefit of the restriction. The judgment was entered 30th November 1850, and was not revived until 3d December 1855. It had lost its lien even on the property to which it was restricted; and if the defendant had intended to restrict the legal operation of the new judgment, which was not a judgment in invitum, but by confession, he should have stipulated for it. The case supposed in argument is not this cáse, and it will be soon enough to consider it when it arises. Meantime, all that did arise in this case was well decided in the court below.
The decree is affirmed.